Title: To James Madison from Thomas Jefferson, 9 February 1786
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris Feb. 9. 1786
In my letter of yesterday I forgot to inclose one I have received on the subject of a debt due to mr Paradise, and I wish the present letter may reach the bearer of that in time to go by the same conveiance. The inclosed from Doctor Bancroft will explain itself. I add my solicitations to his, not to ask any thing to be done for mr Paradise inconsistent with the justice due to others, but that every thing may be done for him which justice will permit. Your assistance in this either by yourself or by interesting such other person in it as may be more in the way to forward it will oblige Dear Sir Your friend & servant
Th: Jefferson
